Title: From George Washington to Robert Morris, 25 December 1782
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Head Quarters Newburgh, Decr 25th 1782
                        
                        I have received the Two Letters you did me the honor to write on the 17th inst.
                        By the enclosed Return of Horses to which Forage was issued a few days since, you will be convinced the number
                            is much smaller than ever was kept with an Army of equal strength before—Sensible of the difficulty of procuring large
                            supplies in the vicinity of the Cantonment, I had directed all but those Horses I judged essential to the service to be
                            removed from the Army; that Order was punctually executed, and I flattered myself the Remainder might be subjected without
                            difficulty—But, Sir, you will be informed by the Qr Mastr Genl (to whose representation I beg leave to refer you) that the
                            contrary has happened, that the Officers are greatly perplexed, and the service extremely embarrassed on account of the
                            unparallelled deficiency of the Article.
                        Requesting your earliest attention to an object which I consider of very great importance. I remain with
                            perfect esteem &c. Sir &c.

                    